 Case 1:18-cr-03323-JCH Document 38 Filed 04/20/20 Page 1 of 5 PageID #: 121



                     UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,

                 Plaintiff,

v.                                             CR 18-3323 JCH

JANSEN PESHLAKAI,

                 Defendant.



     MOTION FOR EXPEDITED HEARING BEFORE AN ARTICLE III JUDGE
          TO SET CONDITIONS OF RELEASE DUE TO CORONAVIRUS
              PANDEMIC THREAT TO AN AT RISK DEFENDANT

     COMES NOW Jansen Peshlakai through counsel Edward O.

Bustamante and respectfully moves the Court issue an Order

setting conditions of release in this matter.

     As grounds Defendant states:

     1.    Jansen Peshlakai is alleged to have committed a

criminal act on July 13, 2018;

     2.    Based on the allegations, charges were filed against

Mr. Peshlakai in State of New Mexico courts;

     3.    Mr. Peshlakai immediately retained an attorney in the

state matter and was in constant, consistent contact with his

attorney Adam Bell of Farmington, New Mexico;

     4.    On October 11, 2018, a federal grand jury returned an

indictment against Mr. Peshlakai and presumably the state matter

no longer proceeds;

     5.    Mr. Peshlakai was relying on his retained counsel to

keep him informed of any updates based on the July 13, 2018;
 Case 1:18-cr-03323-JCH Document 38 Filed 04/20/20 Page 2 of 5 PageID #: 122



     6.    In early December of 2018 Adam Bell contacted Mr.

Peshlakai, informed him of the federal warrant and stated Federal

Marshalls would be present to take Mr. Peshlakai into federal

custody;

     7.    Jansen Peshlakai traveled to Farmington, New Mexico

from Gallup, New Mexico arrived at Mr. Bell’s office and

peacefully surrendered himself to federal authorities;

     8.    Any delay from the October 11, 2018 federal indictment

to Mr. Peshlakai peacefully surrendering to federal law

enforcement was not due to Mr. Peshlakai avoiding federal

authorities;

     9.    Just prior to, or immediately subsequent to the arrest

of Mr. Peshlakai prior defense counsel provided the government

and presumably Assistant United States Attorney Allison Jaros

with preliminary medical records of Mr. Peshlakai’s worsening

neurological state and his likely inability to care for himself;

     10.   On December 13, 2018, the government used the medical

information provided by prior defense counsel to successfully

argue to the assigned United States Magistrate, Mr. Peshlakai’s

current mental state made him a danger to the community, himself

and others; (Docket #12)

     11.   On January 10, 2019, defense filed an appeal of the

December 13, 2019 Detention Order; (Docket #13)

     12.   The government responded on January 14, 2020 and

included as Exhibit 1, the preliminary medical record referring

                                      2
 Case 1:18-cr-03323-JCH Document 38 Filed 04/20/20 Page 3 of 5 PageID #: 123



to Mr. Peshlakai’s traumatic brain injury; (Docket #14)

     13.    On February 7, 2019 the government filed a Motion for

Competency Evaluation; (Docket #23)

     14.   Given Mr. Peshlakai’s history both parties realized his

competency was a legitimate inquiry in determining how and if

this criminal matter would proceed;

     15.   The matter has been on a for all practical purposes

since the Motion for Competency Evaluation;

     16.   On June 14, 2019 after having been evaluated in the FBP

Facility in Elwood, Colorado, Jessica Micono, Psy.D. concluded

Jansen was currently incompetent to proceed;

     17.   The FBP in Colorado recommended Jansen be committed to

an FBP to determine if he could be restored to competency;

     18.   On March 20, 2020, the FBP Medical Facility in North

Carolina returned a report concluding Mr. Peshlakai was competent

to proceed; (Docket #37)

     19.   On or about April 17, 2020 Jansen Peshlakai returned to

the District of New Mexico and is house in the Cibola Federal

Detention Center in Milan, New Mexico;

     20.   Prior to entering federal detention, during his entire

stay in detention and presumably subsequent to his return Jansen

has been on a course of multiple medications designed to prevent

seizures and to presumably to control pain;

     21.   Since January, 2020 to present the Coronavirus pandemic

has dramatically changed the course of American life as well a

                                      3
 Case 1:18-cr-03323-JCH Document 38 Filed 04/20/20 Page 4 of 5 PageID #: 124



the world;

     22.     The global economy has shut down and as of the filing

of this motion 2,428,638,000 million human are infected with the

virus;

     23.     As to the filing of this motion 166,139 person have

died due to the pandemic;

     24.     Within the federal detainee and inmate population to

the best of defense counsel’s knowledge eighteen (18)

inmates/detainees have died to the Coronavirus and its ensuing

complications;

     25.     The number of deaths of corrections officers and or

medical staff and support staff in the BOP is unknown;

     26.     Jansen Peshlakai is an at risk detainee due to his

permanent closed head injury and his course of medications that

make him vulnerable to any health threat while detained;

     27.     Defense counsel of Jansen’s behalf requests this

Honorable Court set reasonable conditions that allow Jansen to be

apart from physical conditions designed to encourage the spread

of a deadly pandemic that as of the filing of this motion shows

to real sign of slowing;

     28.     Jansen Peshlakai requests he be released into the

custody of his daughter Jennifer Peshlakai or his mother;

     29.     Jennifer Peshlakai lives in Oklahoma but Jansen can be

easily supervised by federal pretrial services in Oklahoma;

     30.     Jansen’s mother lives in Churchrock, New Mexico and can

                                      4
 Case 1:18-cr-03323-JCH Document 38 Filed 04/20/20 Page 5 of 5 PageID #: 125



be supervised by New Mexico Pretrial Services; was then

     31.   Pursuant to 18 U.S.C. § 3142 Defendant requests release

with third party supervision;

     32.   Any doubts regarding release should be resolved in the

defendant’s favor. United States v. Townsend, 897 F.2d 989, 994

(9th Cir. 1990).

     Based on the above Jansen Peshlakai through counsel requests

an expedited setting in this matter due to the lethal threat of

the Coronavirus pandemic and furthermore respectfully requests

the Court set conditions in this matter.



                                               Respectfully submitted,

                                                         /S/
                                               _________________________
                                               EDWARD O. BUSTAMANTE
                                               610 GOLD, SW #200
                                               ALBUQUERQUE, NM 87102
                                               (505) 842-9093


This certifies a copy of this motion
was sent to Allison Jaros, AUSA
Office of the United States Attorney
Via e-mail on April 20, 2020.

          /S/
_________________________________
EDWARD O. BUSTAMANTE




                                      5
